UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             5/6/21
 MOUSTAPHA WALKER,
                             Petitioner,               20-CV-4498 (AT) (BCM)
                     -against-
                                                       ORDER
 JULIE WOLCOTT, Superintendent of Orleans
 Correctional Facility,
                             Respondent.

BARBARA MOSES, United States Magistrate Judge.

       By motion dated September 23, 2020 (Dkt. No. 10), respondent moved to dismiss the

petition for a writ of habeas corpus on the ground that petitioner has not yet exhausted his state

court remedies. Specifically, respondent asserts that the New York County Supreme Court has not

yet ruled on petitioner's pending CPL § 440.10 motion. No later than May 13, 2021, the respondent

shall submit an update letter advising the Court as to the status of petitioner's CPL § 440.10 motion

and including a copy of any order (or further proceedings) on that motion.

       The Clerk of Court is respectfully directed to mail a copy of this Order to petitioner.

Dated: New York, New York                             SO ORDERED.
       May 6, 2021


                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge
